Citation Nr: 1534564	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Service connection for bilateral tinnitus.

3.  Entitlement to a rating higher than 20 percent for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964, with additional reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an  October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the issue was characterized as prostate gland injuries based on the Diagnostic Code used, review of the record reveals the disability for which service connection has been established is prostatitis.  The issue has been revised as such on the cover page to accurately reflect the disability.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  The record was held open for 30 days, in which additional medical evidence was associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of the new evidence and other evidence submitted since the statement of the case.  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a bilateral hearing loss disability was not present in service for many years thereafter and is not related to service. 

2.  The most probative evidence of record shows that the Veteran's tinnitus was not present in service or for many years thereafter and is not related to service.

3.  The most probative evidence of record shows that the Veteran's prostatitis has not been manifested by urinary leakage requiring the use of absorbent materials, daytime voiding interval of less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for a disability rating in excess of 20 percent for prostate gland injuries have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115b, Diagnostic Code 7527 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by correspondence in February 2009.  .

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946,       and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence      of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, the Veteran claims acoustic trauma from jet engine noise during the performance of his duties as an airman on the flight line.  

In this case, the January 2011 VA examination shows that the Veteran has current hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  That examination also showed the Veteran has tinnitus.  Thus, the presence of current tinnitus is also established. 

Having determined that the Veteran currently has diagnoses of tinnitus and bilateral hearing loss, the remaining question before the Board is whether these conditions are related to his service. 

The Veteran's service personnel records show that he served as a morning report clerk and morning report auditor in the Airmen's Division.  Here, the RO determined, based on the Veteran's contention that he was assigned to the Airmen's Division, that it was reasonably presumed that some in-service noise exposure did occur during active duty.  

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  At the time of the September 1960 enlistment examination, no defects were specified with respect to his ears, and his hearing was 15/15 on whispered voice testing.  The Board has converted the Veteran's service audiograms to American Standards Association (ASA) units to International Standards Organization (ISO),   as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, the Veteran's separation examination in September 1964, recorded auditory threshold at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, as 15, 10, 15, 5 and 5 for the right ear, and 15, 20, 20, 10, and 0, for the left ear.  In reports of medical history the Veteran denied a history of hearing loss or ear, nose or throat trouble.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service or tinnitus.  Nor is there competent evidence showing a hearing loss or tinnitus disability within one year after the Veteran's separation from service.

Reserve treatment records contain audiograms dated in April 1977, August 1981, July 1985, and July 1989, which recorded bilateral hearing acuity within normal limits for VA purposes, and reports of medical history which show that the Veteran consistently denied a history of hearing loss or ear, nose or throat trouble.   

As the competent evidence fails to show a hearing loss disability or tinnitus in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability and tinnitus are etiologically related to service.  On this question, there is evidence for and against the claims.

The evidence in favor of the claim consists of the March 2009 medical opinion of the Veteran's treating otolaryngologist, who opined that the Veteran had tinnitus and sensorineural hearing loss that were due to noise induced trauma while in active military service.  

Although the March 2009 medical statement was prepared by a health-care professional, it is nevertheless a mere conclusion without medical analysis and       is inconsistent with service treatment records which do not reflect diagnosis or treatment for hearing loss or tinnitus in service.  Moreover, it does not account for the post-service medical evidence which reflects that the Veteran's hearing was within normal limits when tested from 1977 to 1989.  Accordingly, it is assigned little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The evidence against the claim consists of the January 2011 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of military noise exposure.  In support of the opinion, the examiner noted that the Veteran's hearing was evaluated as normal at separation from active duty service and remained normal through at least 1989 based on Reserve duty audiological testing.  Significantly, at the examination the Veteran reported onset of hearing problems and tinnitus in the last couple of years.  The examiner determined that tinnitus, as described by the Veteran, was not typical of tinnitus due to noise exposure in that it was very intermittent and brief and was associated with fluctuation in hearing which was also not consistent with noise induced hearing loss.  The examiner noted that while the Veteran's treating otolaryngologist opined that the hearing loss and tinnitus were due to military noise exposure, he failed to support his opinion with an explanation, and the opinion itself was inconsistent with the evidence in the claims file.

The Board assigns greatest weight to the opinion of the VA audiologist.  The opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusion reached.  The examiner explained why the current bilateral hearing loss and tinnitus were not related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez 22 Vet. App. at 302-04.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Similarly, while the Veteran is competent to attest to the presence of tinnitus, as a lay person, it has not been shown that he had specialized training sufficient to determine the etiology of tinnitus, especially when the onset date is many years after service.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Thus, the etiology of tinnitus requires medical expertise to determine.  Accordingly, the Veteran's lay opinions on the etiology of his hearing loss disability and tinnitus are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence indicates the Veteran's hearing loss and tinnitus arose years after discharge from service, and the most probative evidence indicates these conditions are not related to service.  Accordingly, the claims for service connection for hearing loss and tinnitus are denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 20 percent disability rating for prostatitis under Diagnostic Code 7527.  Diagnostic Code 7527 applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2014).  Under that Diagnostic Code, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  

Urinary tract infection that is productive of obstructive symptomatology requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115(a) (2014).

The Board acknowledges that the diagnostic criteria for urinary tract infections provide that, where there is poor renal dysfunction, the disability is to be rated under renal dysfunction.  In this case, however, however, the Veteran is separately service connected for chronic kidney disease, stage II, which has been rated under the diagnostic criteria pertaining to renal dysfunction.  Therefore, the symptoms associated with that disability cannot be considered in determining whether a higher rating is warranted for his prostatitis as to do so would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2014).

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a) (2014).

Under the criteria applicable to urinary frequency, a 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R.    § 4.115(a) (2014).

Under the criteria applicable to obstructed voiding, a 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R.      § 4.115(a) (2014).

On VA genitourinary examination in October 2009, the Veteran's primary complaint was a sensation that his bladder was always full.  The Veteran took daily medications for his symptoms.  He denied polyuria.  Reportedly, spicy food induced a dysuria at the tip of his penis with no pain in his pelvis.  He endorsed nocturia three to four times per night.  He denied incontinence or the use of absorbent materials.  There was no history of genitourinary malignancy.  The Veteran denied a history of infectious problems of the genitourinary tract.  While he was noted be retired, the examiner found no functional impairment limitations on employability or limitations on activities of daily living due to his genitourinary condition.  

A VA genitourinary examination in January 2011 noted treatment by a urologist with medications for voiding symptoms, hesitancy, mild dysuria at times.  Treatment was helpful, but not totally effective.  The Veteran endorsed urgency, hesitancy, weak or intermittent stream and dysuria, with voiding every two hours during the day and nocturia two to three times a night.  He denied leakage, urinary incontinence or       use of absorbent materials.  There was no history of hospitalizations or surgery, neoplasm, general systemic symptoms of genitourinary disease or trauma, urinary tract infections, obstructed voiding, or urinary tract stones.  At that time, the Veteran reported being employed on a part time basis.  He related occasionally being bothered by urinary symptoms at work, specifically with flare up in symptoms.  

A VA treatment note in March 2014 recorded complaints of nocturia three times at night for micturition.  His stream was decreased.  He endorsed hesitancy and post voidal dribbling.  Private treatment records in August and September 2014, noted good size and strength to his urinary stream.  The Veteran reported having to get up to urinate twice a night from the time he went to bed until the time he got up in the morning.  He denied incontinence.  

On VA examination in May 2015, the Veteran endorsed daytime frequency with voiding every one to two hours, and twice at night.  He denied any leakage, use of an appliance, or a history of urinary tract or kidney infections. 

Private treatment records submitted in June 2015 show that the Veteran reported his voiding had improved with medication.  He described a stronger stream and no straining.  He also reported less nocturia.  The examiner found that the Veteran's voiding dysfunction caused symptoms of obstructed voiding manifested by slow or weak stream and frequent urination.  He did not require catheterization.  

A rating in excess of 20 percent for residuals of prostatitis is not warranted.  The most probative evidence shows that Veteran's prostatitis was not manifested by urinary leakage requiring the use of absorbent materials, daytime voiding interval  of less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.  

The Board has considered the statements of the Veteran regarding the severity of the service-connected prostatitis.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency  of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  

In determining credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board has considered the Veteran's lay assertions in conjunction with his claim, to include his hearing testimony.  At the June 2015 hearing, the Veteran testified that he voided approximately 15 times during the day and 8 to 10 times     at night.  He also reported leakage.  Although he denied the use of absorbent materials, he reported that he had to change his underwear and bedsheets about twice a day.  Here, the statements given by the Veteran at the Board hearing in connection with his claim for VA benefits are contradictory to his statements provided on examinations and in relation to medical treatment, including evidence contemporaneous to his hearing.  Thus, while the Board has considered the Veteran's testimony regarding the severity of his symptoms, it has determined      his testimony represents an exaggeration of symptoms and is not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his prostatitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent.  

The Board has considered whether the Veteran's service-connected prostatitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R.     § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  The criteria for prostatitis contemplate significantly more severe symptomatology than presently shown.  Moreover, he is separately rated for his renal disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra.  In any event, the evidence does not show that the service-connected prostatitis has resulted in marked interference with employment.  Nor has he been frequently hospitalized for this condition during the course of the claim.  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that a claim for a total disability rating based       on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected prostatitis renders him unemployable.  As such, a claim for a TDIU due to the service-connected prostatitis under consideration has not been reasonably raised, and no further action pursuant to Rice is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.

A rating higher than 20 percent for prostatitis is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


